— Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 16, 1974, which affirmed the decision of a referee.sustaining the initial determinations of the Industrial Commissioner. The board held that (1) claimant was ineligible to receive benefits effective February 4 through February 10, 1974 because he was not totally unemployed; (2) he willfully made false statements to obtain benefits by reason of which a forfeiture of eight effective days was imposed as a penalty in reduction of his future benefit rights and (3) charged him with an overpayment of $75 in benefits ruled to be recoverable. Claimant does not dispute that he was employed on February 4, 5 and 6, 1974. His explanation that he did not report his employment during the period in issue because "he made an error in filling out the form” presented questions of fact and credibility, the resolution of which rests within the sole province of the board. Claimant knew that he worked on the three days in issue, had filled out the same type of form before and admitted that he knew that he was required to report all wages earned in any week. Thus, the determination of the board on the issue of willful misrepresentation is supported by substantial evidence and may not be disturbed (Matter of Kansky [Catherwood] 27 AD2d 887). Accordingly, the benefits paid to him are recoverable (Labor Law, § 594). The question of whether claimant received a check for a week for which he was entitled to benefits is not an issue to be determined on this appeal. Decision affirmed, *656without costs. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.